 

UniTek Global Services, Inc.

 

RETENTION AGREEMENT

 

This Retention Agreement (this “Agreement”) is effective on January 23, 2012
(the “Effective Date”) by and between Kevin McClelland (“Employee”) and UniTek
Global Services, Inc. (“Company”). In consideration of the mutual promises made
herein, Company and Employee agree as follows:

 

1.            Purpose of the Retention Payment. Employee possesses critical
skills that are extremely important to the continued success of Company.
Accordingly, Company desires to provide a substantial incentive for Employee to
remain employed through the close of the Retention Period (as defined below).
Therefore, Company shall provide the Retention Payment under the terms and
conditions set forth in this Agreement if Employee remains in Good Standing (as
defined below) through the end of the Retention Period. The Retention Payment,
if any, paid to Employee shall be in addition to other compensation to which
Employee may otherwise be entitled and benefit plans in which Employee may be
eligible to participate.

 

2.            Retention Period. The “Retention Period” shall begin on the
Effective Date and shall end on the earlier of (a) the one-year anniversary of
the Effective Date and (b) the day that is ninety (90) days after the date on
which a permanent Chief Executive Officer is hired by the Company (either such
date, the “Vesting Date”).

 

3.            Retention Payment. Company shall pay to Employee $100,000 (the
“Retention Payment”) if Employee remains employed in Good Standing (as defined
below) by Company during the entirety of the Retention Period through the
Vesting Date and complies with all other conditions set forth in this Agreement.
The Retention Payment shall be paid in a lump sum cash payment on the first
regularly scheduled payroll date of Company following the Vesting Date, except
as otherwise provided in Section 4(a) or Section 4(b) of this Agreement. The
Retention Payment shall be subject to applicable tax withholding, including all
federal, state and local taxes due. The Retention Payment will be earned only if
all conditions set forth in this Agreement are satisfied as of the Vesting Date.

 

4.            Termination of Employment. Employee’s receipt of the Retention
Payment shall be subject to the following conditions:

 

 (a)          Termination of Employment Without Cause. If, prior to the Vesting
Date, Employee’s employment is involuntarily terminated by the Company for any
reason other than with Cause (as defined below), or on account of Employee’s
Disability (as defined below) or death, Company shall pay the Retention Payment
to Employee within 30 days after the date of termination pursuant to this
Section. For purposes of this Agreement, “Cause” shall have the meaning assigned
to it in any employment agreement between Company and Employee or, if none,
incompetent performance or substantial or continuing inattention to or neglect
of the duties and responsibilities assigned to Employee; willful misconduct;
fraud, misappropriation, embezzlement or any act of material misconduct with
respect to the property of Company, or any affiliates; a material breach of any
applicable employee code of conduct or this Agreement; or commission of any
felony by Employee. For purposes of this Agreement “Disability” shall mean
becoming disabled within the meaning of section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), within the meaning of the Company’s long
term disability plan applicable to Employee.

 

 

 

 

(b)          Termination of Employment for Any Other Reason. If, prior to the
Vesting Date, Employee’s employment with Company terminates for any reason other
than described in Section 4(a) above (including, without limitation, voluntary
resignation, termination for Cause, or retirement), the Retention Payment shall
be forfeited and Employee shall have no further rights to the Retention Payment
and this Agreement shall become void and of no further effect.

 

(c)          No Employment Rights. The provisions of this Section 4 and this
Agreement do not modify or alter the at-will status of Employee’s employment
with Company and Employee is free to resign at any time, for any reason or for
no reason. Similarly, Company is free to conclude its employment relationship
with Employee at any time, for any reason, with or without cause, and with or
without prior notice. Accordingly, notwithstanding Employee’s at will status of
employment, in order for Employee to be eligible for the Retention Payment,
Employee must continue to remain employed by Company during the Retention
Period.

 

5.          Good Standing. For purposes of this Agreement, Employee shall be
considered to be in “Good Standing” on a given date if, on that date, Employee
has not terminated employment for any reason from the Effective Date to the
given date, has not tendered oral or written notice of intent to resign or
retire effective as of a date on or before the given date, and is not in receipt
of notice from Company that it has determined that Employee’s employment is to
be terminated for Cause.

 

6.          Interpretation of this Agreement. Company shall have full power and
authority to administer and interpret this Agreement, and to make factual
determinations as it deems necessary or advisable, in its sole discretion.
Company’s interpretations of this Agreement and all determinations made by
Company shall be conclusive and binding on Employee. All powers of Company shall
be executed in its sole discretion, in the best interest of the Company, not as
a fiduciary, and in keeping with the objectives of this Agreement.

 

7.          Entire Agreement. This Agreement constitutes the entire agreement of
the parties with regard to the Retention Payment. Any modification of this
Agreement will be effective only if it is in writing and signed by each party
whose rights are affected. However, the provisions of this Agreement shall not
supersede or modify the provisions of any employment agreement or
confidentiality agreement between Employee and Company. This Agreement does not
supersede, replace or limit the rights and obligations of Company and Employee
with respect to such matters imposed by law or other agreements. The headings in
this Agreement are intended solely for the convenience of reference and should
be given no effect in the construction or interpretation of this Agreement.
Should any provision of this Agreement be held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall be unaffected and shall continue in full force and effect, and the
invalid, void or unenforceable provision(s) shall be deemed not to be part of
this Agreement.

 

2

 

 

8.          Nature of Agreement and the Retention Payment. This Agreement is not
intended to be a “welfare plan” or “pension plan” as those terms are defined in
Section 3 of the Employee Retirement Income Security Act of 1974, as amended.
The Retention Payment is a special one-time payment to Employee and shall be
excluded from benefit pay and/or compensation under Company’s applicable
employee benefit plans.

 

9.          Application of Section 409A of the Internal Revenue Code. This
Agreement is intended to comply with section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by section 409A of the
Code, to the extent applicable. Payments under this Agreement are intended to be
exempt from section 409A of the Code under the “short-term deferral” exception,
to the maximum extent applicable. In no event may Employee, directly or
indirectly, designate the calendar year of a payment. Notwithstanding anything
in this Agreement to the contrary, if required by section 409A, if Employee is
considered a “specified employee” for purposes of section 409A and if payment of
any amounts under this Agreement is required to be delayed for a period of 6
months after separation from service pursuant to section 409A, payment of such
amounts shall be delayed as required by section 409A, and the accumulated
amounts shall be paid in a lump sum payment within 10 days after the end of the
6-month period. If Employee dies during the postponement period prior to the
payment of benefits, the amounts withheld on account of section 409A shall be
paid to the personal representative of Employee’s estate within 60 days after
the date of Employee’s death.

 

10.         Governing Law. This Agreement shall be governed in all respects by
the laws of the Commonwealth of Pennsylvania, excluding any conflict-of-law rule
or principle that might refer the construction of this Agreement to the laws of
another state or country.

 

11.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

[Signature page follows]

 

3

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written this 23 day of
January, 2012.

 

  UniTek Global Services, Inc.       By: /s/ Michael O’Donnell   Name: Michael
O’Donnell   Title: Chairman       /s/ Kevin McClelland   Kevin McClelland

 

4

 

